Citation Nr: 1543124	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  14-04 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for right hip degenerative joint disease prior to July 11, 2012, and on and after September 1, 2012.

2.  Entitlement to an initial rating greater than 10 percent for left hip degenerative joint disease.



REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to May 1989, and from December 2004 to October 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

A separate claim also on appeal to the Board is being addressed in a separate decision, as the Veteran has appointed a different representative to represent him in that claim.  See BVA Directive 8430, "Board Decision Preparation and Processing: Policies and Responsibility Assignments," 14(c)(11) (providing that if different representatives acted with respect to different issues, a separate decision is to be generated for the issues addressed by each representative).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection for right hip degenerative joint disease and left hip degenerative joint disease (initially claimed as entitlement to service connection for residuals of a groin injury) was granted in an April 2013 rating decision.  Notice of the rating decision was not provided to the Veteran until September 2013.  The rating decision awarded a 10 percent initial rating for the right hip disability, effective June 18, 2007, a 100 percent rating was assigned effective July 11, 2012 based on surgical or other treatment necessitating convalescence.  A 10 percent rating was assigned for the right hip disability on and after September 1, 2012.  A 10 percent initial rating was also assigned for the left hip disability, effective June 18, 2007.  In May 2014, the Veteran filed a notice of disagreement with the initial ratings assigned, and in October 2014, he perfected his appeal.  

In a November 2014 statement, the Veteran's representative reported that the Veteran informed him that his right and left hip disabilities had worsened in severity since his last VA examination, conducted in February 2013.  The Veteran indicated that he wished to undergo a new VA examination to determine the current severity of his hip disabilities.  

Because the February 2013 VA examination is more than two years old and may not reflect the current severity of the Veteran's service-connected right and left hip disabilities, a new VA examination is warranted.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326(a) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated VA treatment records, to include as pertinent to the Veteran's service-connected right and left hip disabilities.

2.  The Veteran must also be afforded an appropriate VA examination to determine the current severity of his service-connected right and left hip disorders.  The VA claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies, to include range of motion testing of the bilateral hips, expressed in degrees, with standard ranges provided for comparison purposes, must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must describe, in detail, all symptomatology of the Veteran's right and left hip disabilities, and indicate whether there is malunion of the right or left femur with slight, moderate, or marked hip disability, whether there is fracture of the surgical neck of the right or left femur, or whether there is fracture of the shaft or anatomical neck of the right or left femur.  The VA examiner must determine whether there is any weakened movement, excess fatigability, or incoordination, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  The examiner must also state whether there are any scars associated with the Veteran's right and left hip disorders with a complete description of such scars.  An opinion must be provided as to whether any right or left hip pain could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.  With respect to any subjective complaints of pain, the examiner is requested to specifically comment on whether pain is visibly manifested on movement of the right and left hip, the presence and degree of, or absence of, muscle atrophy, the presence or absence of changes in condition of the skin indicative of disuse, or the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain.  A complete rationale for all opinions should be provided.  

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the issues on appeal.  38 C.F.R. §§ 3.158, 3.655 (2014). 
 
4.  The RO must then re-adjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




